IN THE SUPREME COURT OF THE STATE OF NEVADA


                  FREDDY A. MARTINEZ, A/K/A FREDY                      No. 69596
                  A. MARTINEZ,
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                                                              SLED
                                    Respondent.                                MAR 1 1 2016


                                       ORDER DISMISSING APPEAL

                              This appeal was initiated by the filing of a pro se appeal.
                  Eighth Judicial District Court, Clark County; Kathleen E. Delaney, Judge.
                              Appellant filed notices of appeal on January 12, 2016, and
                  February 1, 2016. No appealable orders were designated in the notices of
                  appeal. Because appellant failed to designate an appealable order, we
                              ORDER this appeal DISMISSED.




                                                ;1#741.
                                         Douglas


                       O
                  Cherry
                             ntrtir J .
                                                           Gibbons



                  cc: Hon. Kathleen E. Delaney, District Judge
                       Freddy A. Martinez
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ae
                                                                               (9-C1 M